Citation Nr: 0915180	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim seeking service connection for back disorder.

2.  Entitlement to service connection for residuals of a head 
injury, including choroid cyst and blackouts. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for right ear hearing 
loss. 

5.  Entitlement to a compensable rating for left ear hearing 
loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1970 to September 1974.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2005 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his October 2005 
Form 9, the Veteran indicated that he wanted a Board hearing.  
In November 2006, his hearing request was withdrawn.  

A February 2007 rating decision granted service connection 
for post traumatic stress disorder and assigned a 10 percent 
evaluation effective February 8, 2005.  As this represents a 
full grant of the benefit sought, this matter is no longer on 
appeal and the remaining issues are as stated on the previous 
page.  

The issues of entitlement to service connection for tinnitus 
and residuals of a head injury, including choroid cyst and 
blackouts are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1977 Board decision denied service connection for a 
back disorder based on a finding that it was a developmental 
abnormality, not aggravated by service, and not a compensable 
disability; superimposed pathology of the spine was not 
present at the time of separation from service.  

2.  Evidence received since the May 1977 Board decision does 
not tend to show that the Veteran's back disorder was 
acquired in, related to, or aggravated by his service, or a 
result of superimposed pathology; does not relate to an 
unestablished fact necessary to substantiate a claim of 
service connection for such disability; and does not raise a 
reasonable possibility of substantiating the claim.

3.  Right ear hearing loss was not manifested during service 
or within the first post service year, and the Veteran is not 
currently shown to have a hearing loss disability by VA 
standards.

4.  Service connection has not been established for right ear 
hearing; because left ear hearing acuity is not level X or 
Level XI, for purposes of VA compensation, the Veteran's 
right ear hearing acuity is considered to be at Level I.

5.  Throughout during the appeals period, the Veteran's left 
ear hearing acuity has been no worse than Level VIII.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received; the 
claim of service connection for back disorder may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).

2.  Right ear hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3.  A compensable rating for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.383, 3.385, 4.21, 4.85, 4.86, Diagnostic Code (Code) 
6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist


The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b) (1) (including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006) the U.S. Court of Appeals 
for Veterans Claims (Court) held that VCAA notice in a claim 
to reopen must include (with some degree of specificity) 
notice of the basis for the prior denial of the claim, notice 
of the evidence and information necessary to reopen the 
claim, and notice of the evidence and information necessary 
to establish the underlying claim of service connection.   In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in an increased rating claim, VCAA notice must 
include, with some degree of specificity, notice of what 
evidence is needed to support the claim (i.e., sufficient to 
reopen).

A March 2005 letter (prior to the RO's initial adjudication 
of these claims) informed the Veteran of evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  He was 
instructed that since his claim of service connection back 
disorder had been subject to a previous final denial, new and 
material evidence was needed to reopen the claim.  The 
correspondence also explained what kind of evidence would be 
new and material; defined these terms; and informed the 
Veteran of the bases for the previous denial.  A March 2006 
letter notified him of disability ratings and effective dates 
of awards.  

Regarding the increased rating claim, the pre-decisional 
notice letter did not provide specific information regarding 
the criteria for substantiating a compensable rating for left 
ear hearing loss; such defect does not affect the essential 
fairness of the adjudication process.  After the appellant 
received the notice of the criteria for rating hearing loss 
in the September 2005 statement of the case, he had ample 
opportunity to respond, and the claim was readjudicated 
(curing the defect).  See February 2007 supplemental 
statement of the case.  Furthermore, the March 2006 letter 
explained how disability ratings are assigned (including that 
impact of the disability on employment is considered) and 
provided examples of the types of medical and lay evidence 
the Veteran could submit to support an increased rating 
claim.  He has had ample opportunity to respond/supplement 
the record.  

Regarding the duty to assist, the Veteran's service treatment 
records (STR's) were previously associated with his claims 
file and pertinent treatment records have been secured.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  In regards to the claim seeking to 
reopen the underlying back claim, the RO did not arrange for 
VA examination(s) because it was not warranted.  Absent 
supporting evidence of a back disorder aggravated in service 
or a superimposed back disorder caused by service, a medical 
nexus opinion is not warranted. See 38 C.F.R. § 3.159(c) (4); 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  
Furthermore, in a claim to reopen the duty to assist by 
arranging for a VA examination is not triggered unless new 
and material evidence is presented or received. See 38 C.F.R. 
§ 3.159(c) (4) (C) (iii). 

In regards to the claim seeking service connection for right 
ear hearing loss, the RO arranged for VA audiological 
evaluations in December 2003 and May 2005.  

With respect to claim seeking an increased rating for left 
ear hearing loss, the Board notes that the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).

Here, the RO provided the Veteran with examinations for his 
left ear hearing loss in December 2003 and March 2005.  
Although the Veteran's representative generally indicated in 
a March 2009 statement that the Veteran's hearing loss has 
worsened over time, neither the Veteran nor his 
representative have asserted that his hearing loss has 
increased in severity since his last VA examination.  The 
Board has reviewed VA treatment records subsequent to his 
last VA examination and found that there is no objective 
evidence indicating that there has been a material change in 
the severity of his hearing loss disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  The Board 
finds these examination reports to be thorough and consistent 
with contemporaneous VA treatment records.  The examinations 
in this case are adequate upon which to base a decision with 
regards to this claim.  VA's duty to assist is met. 
Accordingly, the Board will address the merits of the claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Factual Background, Criteria, & Analysis

A.  New and Material Evidence

As noted above, the appellant's claim of service connection 
for back disorder was denied by a May 1977 Board decision.  
The Board denied service connection for a back disorder based 
on a finding that it was a developmental abnormality, not 
aggravated by service, and not a compensable disability; 
superimposed pathology of the spine was not present at the 
time of separation from service.  He was properly notified of 
that decision.  Accordingly, it is final.  38 U.S.C.A. § 
7104. 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the term "factual basis" is defined as the claimant's 
underlying disease or injury, rather than as symptoms of that 
disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. 
Cir. 2008).  Claims based on distinctly diagnosed diseases or 
injuries must be considered as separate and distinct claims.  
Id. at 1337.  The Board notes that the claim previously 
denied and the current claim to reopen are based on the same 
factual basis as it involves the Veteran's same back disorder 
based on the same facts as the time the case was last 
decided.  Id. at 1335, 1337.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in January 2005), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  
3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107;  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Relevant evidence of record at the time of the May 1977 Board 
decision consisted of the Veteran's service treatment records 
(STR's), which showed that the Veteran reported that had back 
trouble on October 1969 pre-induction examination.  It was 
noted that he had occasional back pain.  In March, May and 
July 1971, and in July and August 1972 he was seen for 
complaints of chronic low back pain.  He was issued a bed 
board in March 1971.  In May 1971, the impression was lumbar 
sprain.  In April and May 1974, he was seen for complaints of 
low back pain; x-ray results were negative.  He was diagnosed 
with lumbosacral facet syndrome.  On July 1974 separation 
examination, a clinical evaluation of the spine was normal.  
It was noted that the Veteran had a history of lumbar strain 
two years ago with occasional problems that were now 
asymptomatic.  He was doing Williams exercises.  

On December 1974 VA examination, the Veteran had complaints 
of low back pain.  There was subjective report of discomfort 
to deep pressure over the right lumbosacral attachments.  Leg 
raising was limited by stiffness and not by pain to about 60 
degrees.  X-ray examination revealed no significant bony or 
articular abnormality.  Sensation was intact and straight leg 
raising was normal on the neurological examination.  He was 
diagnosed with chronic recurrent lumbosacral strain with 
moderate symptoms during flare-ups.  

VA outpatient records revealed that the Veteran was seen in 
March 1975 for complaints of lower lumbar area back pain.  He 
stated that he had a lumbar sprain in 1970 and has had 
intermittent problems since that time.  On July 1975 general 
medical and special orthopedic examination, the Veteran 
reported that he first had acute back pain while on active 
duty in 1971.  After physical examination in 1975, he was 
diagnosed with chronic recurrent lumbosacral strain with 
moderate symptoms during flare-ups.  In October 1975 lumbar 
muscle spasm was found.  Straight leg raising test was 
positive, bilaterally.  In December 1975, no muscle spasm was 
found.  He had full range of motion of the back.  Straight 
leg raising test was negative.  There was tenderness over the 
post superior iliac spines.  It was noted that x-rays were 
negative.  The impression was chronic lumbosacral strain.  

In "buddy" statements from E. G., S. R., and G. M. R., as 
well as a statement signed by 16 individuals, it was 
indicated that the Veteran did not have any physical 
disabilities prior to service, injured his back in service, 
and continued to have back pain since his discharge from 
service.   

In June 1976, the Veteran was hospitalized.  An examination 
of the spine revealed mild to moderate right paravertebral 
lumbar muscle spasm.  There was moderate limitation of left 
lateral tilting of the lumbar spine.  There was no limitation 
of flexion.  Straight leg raising test was carried out to 90 
degrees, bilaterally.  X-ray examination showed typical 
Schmorl's nodes of juvenile lumbar epiphysitis.   On June 
1976 VA examination, he had reduced flexion of the lumbar 
spine.  

At a December 1976 Board hearing, the Veteran testified that 
he had no back problems prior to service.  

Evidence added to the record since May 1977 includes 
treatment records from North Texas VA Health Care System from 
August 2003 to June 2005 that showed continued complaints of 
low back pain.  Military personnel records were also 
associated with the claims file, but had no bearing on the 
Veteran's claim.  The Board notes that this evidence is new 
because it was not previously of record. However, it is not 
material because it does not suggest that the Veteran has a 
current low back disorder that was incurred in or aggravated 
by service or that there was superimposed pathology of the 
spine that manifested in service.  While his statements are 
presumed credible in a claim to reopen, it is beyond his 
competence as a layperson to opine regarding medical 
diagnosis or etiology; hence, his opinions that the 
disability is related to his service are not material 
evidence sufficient to reopen his claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Therefore, the new evidence does not relate to unestablished 
facts necessary to substantiate the claim that would also 
raise a reasonable possibility of substantiating the claim, 
and is, therefore, not material.   Hence, there is a 
preponderance of the evidence against the Veteran's claim to 
reopen and it must be denied.

B.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 and 1131.  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

Thus, in order to establish service connection for a claimed 
disorder, a claimant must submit: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran contends that his right ear hearing loss is due 
to his time in service. 

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any 
disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of 
which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's STR's, including his induction physical 
examination in October 1969 and his separation physical 
examination in July 1974, contain no evidence of complaints, 
treatment, or diagnosis for right ear hearing loss.  On July 
1974 separation examination, audiometric testing revealed 
puretone thresholds of 15, 10, 10, 20, and 15 decibels in the 
right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  

On May 1975 VA audiological evaluation, puretone thresholds 
air conduction thresholds were 0 decibels in the right ear, 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  The speech 
recognition score was 94 percent in the right ear.  The 
Veteran reported that he worked in electronic communications 
during his service.  

On December 1993 VA audiological evaluation, puretone air 
conduction thresholds were 5, 5, 5, not reported, and 15 
decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Speech recognition was 100 
percent in the right ear.  

On December 2003 VA audiological evaluation, puretone air 
conduction thresholds were 5, 10, 5, 5, and 10 decibels in 
the right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The speech recognition score was 96 percent in 
the right ear.  

North Texas VA Health Care System treatment records, included 
a March 2003 VA audiological consult.  Puretone air 
conduction thresholds were 10, 15, 10, not reported, and 15 
decibels in the right ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  The speech recognition score was 
100 percent in the right ear.  The audiologist noted the 
Veteran's right ear hearing was well within normal limits, 
except for a moderate high frequency hearing loss at 6,000 
and 8,000 Hertz.  

On May 2005 VA audiological evaluation, puretone air 
conduction thresholds were 10, 10, 10, 15, and 15 decibels in 
the right ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz.  
The speech recognition score was 100 percent in the right 
ear.  The examiner found that the right ear hearing was well 
within normal limits 

Although the evidence shows that the Veteran has high 
frequency hearing loss in the right ear at 6,000 and 8,000 
Hertz, he does not have a current disability as defined by VA 
regulations.  38 C.F.R. § 3.385.  His right ear hearing was 
well within normal limits at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz.  The Board notes that a service connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has a disability.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The Board notes the Veteran's 
contentions of having right ear hearing loss; however, 
service connection for right ear hearing loss is not 
warranted in the absence of proof of a current disability as 
defined by the VA.  Furthermore, on May 2005 VA audiological 
evaluation, the VA examiner opined that the Veteran's current 
minimal high-frequency sensorineural hearing loss involving 
the right ear was not related to military service.  The 
examiner reasoned that audiometric thresholds in the right 
ear at the time of separation were completely normal, and he 
could not find any indication that right ear hearing loss 
occurred during service.  


C.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85 
and 4.86.  If impaired hearing is service connected in only 
one ear, and the appellant does not have Level X or Level XI 
hearing in that ear, the nonservice connected ear will be 
assigned a designation of Level I in Table VII.  38 C.F.R. §§ 
3.383, 4.85(f).

On December 2003 VA audiological evaluation, puretone air 
conduction thresholds were 60, 60, 55, 60, and 60 in the left 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 59.  The 
speech recognition score was 80 percent in the right ear.  

North Texas VA Health Care System treatment records, included 
a March 2003 VA audiological consult.  Puretone air 
conduction thresholds were 85, 80, 70, not reported, and 75 
decibels in the left ear, at 500, 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  The speech recognition score was 
64 percent in the left ear.  

On May 2005 VA audiological evaluation, puretone air 
conduction thresholds were 80, 80, 70, 80, and 80 decibels in 
the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The average puretone threshold was 78.  The 
speech recognition score was 52 percent in the right ear.  

Reviewing the reports of official audiometric studies, the 
audiometry showing the greater degree of left ear hearing 
impairment was that on May 2005 VA audiological evaluation, 
which showed an average puretone threshold of 78 decibels 
with 52 percent speech discrimination in the left ear.  Under 
38 C.F.R. § 4.85, Table VI, such findings reflect Level VIII 
hearing in the left ear.  Because left ear hearing acuity is 
not Level X or Level XI, nonservice connected right ear must 
be rated as Level I hearing for evaluation purposes. 38 
C.F.R. § 4.85(f).  Under 38 C.F.R. § 4.85, Table VII (Code 
6100), such hearing acuity warrants a noncompensable rating.

As left puretone thresholds on the December 2003 and May 2005 
audiometries reflect an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a), i.e., puretone 
thresholds at the 1000, 2000, 3000, and 4000 hertz 
frequencies each 55 decibels or more, the numeric designation 
for the hearing acuity Level may be derived under Table VIA.  
The 59 and 78 decibel left ear average puretone thresholds on 
December 2003 and May 2005 audiometries, respectively, 
warrant no higher than a designation of Level VII under Table 
VIA and 38 C.F.R. § 4.86(a).  As that is not more favorable 
to the Veteran than the Level VIII designation under Table 
VI, it will not be applied.

As no official audiometry shows a greater degree of hearing 
impairment, a compensable rating for left ear hearing loss is 
not warranted. 

The Board acknowledges that the Veteran believes that his 
hearing is worse than his currently assigned noncompensable 
rating, and any statements made by the Veteran describing his 
difficulty hearing and comprehending speech are considered to 
be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, the assignment of a rating for hearing 
loss disability involves a "mechanical" process of comparing 
the results of audiometric studies to the numeric 
designations in the rating schedule.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  Here, the application 
of such process results in the current noncompensable rating.  
Based on the foregoing, a compensable rating for the 
Veteran's left ear hearing loss is not warranted at any time 
during the appeal.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  In this regard, 
the May 2005 VA examiner specifically noted the Veteran's 
current employment, social, and daily functioning should 
not be adversely affected by his left ear hearing loss.  
While the December 2003 VA examiner did not specifically 
address the functional effects caused by the Veteran's 
left ear hearing loss disability, the Board finds that no 
prejudice results to the Veteran and, as such, the Board 
may proceed with a decision.  

In this regard, the Board notes that the Court's rationale 
in requiring an examiner to consider the functional 
effects of a Veteran's hearing loss disability involves 
the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating 
is warranted.  Specifically, the Court noted that, 
"unlike the rating schedule for hearing loss, § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and 
daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the December 2003 VA examiner failed to address the 
functional effect of the Veteran's hearing loss 
disability, the Board notes that other evidence of record, 
to specifically include the May 2005 VA examination 
report, adequately addresses this issue.  The Board also 
notes that the Veteran, himself, has not alleged that his 
current employment, social, and daily functioning have 
been adversely affected by his left ear hearing loss.  
Therefore, while the December 2003 VA examination is 
defective under Martinak, the Board finds that no 
prejudice results to the Veteran in that the functional 
effects of his left ear hearing loss disability are 
adequately addressed by the remainder of the record and 
are sufficient for the Board to consider whether referral 
for an extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b).  The Board finds that factors warranting 
extraschedular consideration (due to left ear hearing loss 
alone) are neither evident from the record, nor alleged.  


ORDER

The appeal to reopen the claim of service connection for a 
back disorder is denied. 

Service connection for right ear hearing loss is denied.  

A compensable rating for left ear hearing loss is denied.


REMAND

Regarding the claim for service connection for residuals of a 
head injury, including choroid cyst and blackouts, the Board 
notes that an earlier Board decision dated in May 1977 denied 
service connection for a neurological disorder claimed as 
blackouts.  Thus, the Board has considered whether or not the 
current claim is more appropriately characterized as an 
attempt to reopen a previously denied claim.  However, 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008), claims that are based upon distinctly and 
properly diagnosed diseases or injuries must be considered 
separate and distinct claims.  Consequently, the Board finds 
that the current claim of service connection for residuals of 
a head injury, including choroid cyst and blackouts is 
appropriately construed as an original claim, rather than as 
an attempt to reopen a previously denied claim.  Moreover, as 
the claim now involves choroid cyst, in addition to the 
blackouts discussed in 1977, the Board will resolve 
reasonable doubt in the Veteran's favor and analyze the 
entire residuals of a head injury claim on a de novo basis.  

Here, a medical opinion is needed concerning the current 
residuals of head injury (ies) and the etiology of the 
choroid cyst and blackouts, including in terms of whether the 
blackouts are part and parcel of a pre-existing blackout 
disorder, and if so whether the Veteran has additional 
disability due to aggravation of this condition during 
service by superimposed disease or injury.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A 
(d) and 38 C.F.R. § 3.159(c) (4) (indicating VA must have the 
Veteran examined for a medical nexus opinion when necessary 
to decide his claim).  Also, the Board notes that in December 
2006, a VA examiner indicated that there was a possibly that 
the Veteran had a neurologic condition because of a "blow to 
the head" that occurred in service.  

The Board now turns to the Veteran's claim for service 
connection for tinnitus.  The Court of Appeals for Veterans 
Claims has held that a medical examination report must 
contain not only clear conclusions with supporting data, but 
also a reasoned medical explanation connecting the two.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  
VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that the May 2005 VA audiological evaluation 
report is inadequate for deciding the tinnitus claim.  The 
examiner opined that it was less likely as not that the 
Veteran's left ear tinnitus was related to military acoustic 
trauma and less likely than not related to military service.  
The examiner based his opinion on the Veteran's historical 
account of having tinnitus only over the past five to six 
months.  However a review of the claims file showed 
complaints of tinnitus in December 1974, December 1993, 
August 2003, March 2004, and May 2005.  As the VA examiner 
did not take into account these prior reports of tinnitus, a 
new VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
identify all medical treatment providers 
who have treated him for tinnitus and any 
residuals of head injury, including 
choroid cyst and blackouts prior to, 
during, and subsequent to service.  The 
RO/AMC should then obtain and associate 
with the claims file any treatment records 
indentified by the Veteran (excluding 
those already in the claims folder), 
including treatment records from the North 
Texas VA Health Care System. 

2.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
file should be provided to the appropriate 
examiner for review, and the examiner 
should note that it has been reviewed.  
After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran currently has tinnitus.  If so, an 
opinion should be provided as to whether 
it is at least as likely as not that the 
Veteran's tinnitus condition was incurred 
in or aggravated by a disease or injury in 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinions 
provided and take into account the 
Veteran's prior complaints of tinnitus.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the diagnosis of any and all residuals of 
his in-service head injury (ies).  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy 
of this remand, must be made available for 
review.  Based on a physical examination 
and comprehensive review of the claims 
file, the examiner is asked to provide an 
opinion responding to the following 
questions:

(A)  Are the blackouts shown during 
service a congenital/developmental 
disorder?  If so, does the Veteran have 
additional disability, from aggravation of 
this pre-existing condition during his 
military service by superimposed disease 
or injury?

(B)  If instead the blackouts shown during 
service are not a congenital/developmental 
disorder, is there nonetheless clear and 
unmistakable evidence that it pre-existed 
the Veteran's military service?

(C)  If there is clear and unmistakable 
evidence the blackouts pre-existed the 
Veteran's military service, is there also 
clear and unmistakable evidence it did not 
undergo an increase in severity during 
service beyond its natural progression?

(D)  The examiner should also determine 
whether the Veteran's choroid cyst or any 
other neurological disorder is at least as 
likely as not (50 percent or more 
probable) related to the Veteran's 
military service, including any documented 
in-service head injury (ies).  

The examiner must discuss the rationale of 
the opinions, whether favorable or 
unfavorable.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences on his claim.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


